State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: June 2, 2016                       519594
________________________________

ALAN SKINNER et al.,
                    Respondents,
      v                                      MEMORANDUM AND ORDER

TIMOTHY CRANDALL,
                    Appellant.
________________________________


Calendar Date:   April 22, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ.

                              __________


      Law Office of Annette Hasapidis, South Salem (Annette G.
Hasapidis of counsel), for appellant.

      Alan Skinner and Melissa Skinner, Berne, respondents
pro se.

                              __________


Lynch, J.

      Appeal from an order of the County Court of Fulton County
(Giardino, J.), entered March 21, 2014, which affirmed a judgment
of the Johnstown City Court in favor of plaintiff.

      In this small claims action, plaintiffs alleged that
defendant damaged their property by excavating an area 12 feet
wide and 200 feet in length through the woods, destroying trees
and underbrush. City Court found in plaintiffs' favor and
awarded them $5,000 in damages. County Court affirmed the
judgment and defendant now appeals to this Court.

      Our limited review is to determine whether "substantial
justice has . . . been done between the parties according to the
rules and principles of substantive law" (UCCA 1807; see DeLeon v
                              -2-                519594

Kalil, 126 AD3d 1155, 1155-1156 [2015]). Under this standard, we
will only overturn a decision if it is clearly erroneous (see
Stein v Anderson, 123 AD3d 1322, 1322 [2014]).

      To begin, we are not persuaded by defendant's argument that
City Court lacked subject matter jurisdiction to determine
whether the excavated area was actually on plaintiffs' property.
While the parties dispute the boundary line between their
adjacent parcels, City Court was authorized to make a factual
finding as to who owned the property (see e.g. Pugliatti v
Riccio, 130 AD3d 1420, 1421 [2015]; Chase v Coleman, 45 AD3d 936,
936-937 [2007]). Plaintiff Alan Skinner testified that
plaintiffs purchased the property in 2012 and had the property
border staked after the subject incident, providing a paid survey
receipt for $500. City Court could accept this evidence as proof
of ownership and, given the ongoing boundary dispute, credit
plaintiffs' claim that defendant caused the damage. Defendant's
claim that Skinner lacked standing was not raised before City
Court and is unpreserved for our review.

      The remaining question pertains to the damage award. In a
small claims action, the reasonable value of services and repairs
may be established by "[a]n itemized bill or invoice, receipted
or marked paid, or two itemized estimates for services or
repairs" (UCCA 1804). Referencing an arborist report submitted
by plaintiffs, as well as the survey, City Court awarded
plaintiffs $5,000. We agree with defendant that the single
unitemized, arborist estimate of $5,000 in damages – in which the
arborist remarkably commented that plaintiffs were entitled to
recover for the "trouble caused" – was inadequate, as a matter of
law, to establish damages (see Yanni v Beck, 138 AD3d 1365, 1366
[2016]). While the arborist inspected the property and commented
that new growth had been bulldozed, including trees 10 to 12 feet
tall, he did not specify the number of trees damaged (see RPAPL
861 [3]; Halstead v Fournia, 134 AD3d 1269, 1270-1271 [2015]).
That said, the report, coupled with Skinner's testimony and
photographs of the excavated area, demonstrate that the property
was damaged. We conclude that plaintiffs are only entitled to
reimbursement for the $500 cost of the survey, plus an amount of
$2,000 for the damages to the land.
                              -3-                  519594

     Garry, J.P., Egan Jr., Clark and Mulvey, JJ., concur.



      ORDERED that the order is modified, on the law, without
costs, by reducing the damages from $5,000 to $2,500, and, as so
modified, affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court